Title: To Benjamin Franklin from Vergennes, 3 October 1782
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Vlles le 3. 8bre 1782.
J’ai l’honneur, M. de vous renvoyer la patente par laquelle le Sr. Thomas Barclay a êté nommé Consul des Etats unis pour resider en france, et j’y joins l’exequatur qui lui est necessaire pour legitimer Ses fonctions. Je dois vous prevenir que cette derniere piece doit etre revetue de l’attache de M. l’amiral avant d’etre enregistrée Soit au Greffe de l’amirauté de l’Orient ou le Sr. Barclay compte fixer Son Sejour, Soit à ceux des autres Ports du Royaume ou des raisons de commerce exigeroient Sa presence.
M. franklin
